DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/22/2019 & 03/01/2021.  Claims 1–20 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1–9 in the reply filed on 03/01/2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exists on the Examiner from a search and examination perspective.  This is not found persuasive because, as discussed in the office action, stated, Invention I differs from Invention II in that Invention II does not require a grate.  Invention I differs from Invention III because Invention III does not require fluidization.  Therefore, the scope of search and examination would be different, and since examiners are only provided with a limited amount of time to conduct a search and examination, the quality of examination would decrease if a broader search is required to search all three inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–4 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,934,282 to Asai et al.
With regard to claim 1, Asai discloses a method for reducing the emission of contaminants by a furnace (abstract; Col. 1, lines 32–44); the method comprising: forming a bed 
With regard to claim 2, Asai further discloses the contaminants are NOx, SOx, one or more alkalis, and/or one or more alkaline earth elements (Col. 3, lines 28–31).
With regard to claim 3, Asai further discloses adjusting at least one property of the bed (Col. 2, lines 41–44; Col. 3, lines 45–49).
With regard to claim 4, Asai further discloses the at least one property is: a flow rate of the flue gas across the bed (Col. 2, lines 41–44; Col. 3, lines 45–49); an oxygen concentration of the flue gas within the bed (Col. 2, lines 41–44; Col. 3, lines 45–49); a height of the bed (Col. 4, lines 7–15); and/or a chemical composition of the bed (Col. 4, lines 18–22).
With regard to claim 9, Asai further discloses separating the char from the ash via a carbon separator (12, 13) (Col. 3, lines 33–36, 56–65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5–8 are rejected under 35 U.S.C. 103 as being unpatentable over Asai.
With regard to claim 5, Asai further discloses the at least one property is a flow rate of the flue gas across the bed and is adjusted (Col. 2, lines 41–44; Col. 3, lines 45–49).
Asai fails to disclose the at least one property is a flow rate of the flue gas across the bed and is adjusted to be within the range of about 0.05 ft/s to about 5 ft/s.  The flow rate of flue gas is a known results-effective variable because the greater the flow rate of flue gas, the less the oxygen concentration in the combustion chamber because flue gas has less oxygen content than air.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flow rate of the flue gas across the bed and is adjusted to be within the range of about 0.05 ft/s to about 5 ft/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler,
With regard to claim 6, Asai discloses adjusting the temperature of the flue gas that is admitted to the bed (Col. 3, lines 45–49).
Asai fails to disclose the temperature of the flue gas within the bed and is adjusted to be within about 70 °F to about 600 °F.  The flue gas temperature is a known results-effective variable because the greater the temperature, the higher the combustion temperature, which increases the likelihood of the production of NOx emissions (Col. 1, lines 9–13).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the temperature of the flue gas within the bed adjusted to be within about 70 °F to about 600 °F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 7, Asai further discloses the height of the bed is adjustable (Col. 4, lines 7–17).
Asai fails to disclose the height of the bed and is between about 3 ft to about 60 ft.  Bed height is a known results-effective variable because the greater the bed height, the greater the amount of material can be processed at a time and a greater residence time (Col. 1, lines 45–51).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height of the bed between about 3 ft to about 60 ft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 8, Asai further discloses the bed having an adjustable residence time (Col. 1, lines 45–51).
Asai fails to disclose the residence time of the bed is adjusted to be between about 1 s to about 2 hrs.  The residence time of a bed is a known results-effective variable because the greater the residence time, the more thorough the combustion (which reduces the export of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 25, 2021